Citation Nr: 0029767	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-03 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependent's Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1943 
to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for the cause of the veteran's death. 

The case was previously before the Board in September 1999, 
when it was remanded for retrieval of medical records and re-
adjudication.  The requested development has been completed.  
The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran died in July 1997, at the age of 72.  The 
immediate cause of death was "aspiration due to gastro-
bleeder."  Acute emphysema was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.

3.  The veteran's service connected disabilities were the 
residuals of a gunshot wound to the abdominal area with 
resection of the bowel, rated at 30 percent; injury to muscle 
group XVII, rated at 20 percent; and injury to the urethra 
and bladder, rated at 20 percent.  

4.  There is no competent medical evidence of 
gastrointestinal bleeding, emphysema, and/or chronic 
obstructive pulmonary disease, during the veteran's active 
military service.

5.  There is no medical opinion linking the veteran's 
emphysema to his service-connected disabilities or his active 
military service.

6.  The fatal gastrointestinal bleeding and aspiration were 
not the result of disease or injury during the veteran's 
active military service.

7.  The service-connected disabilities did not make the 
veteran less able to resist the fatal gastrointestinal 
bleeding or in any way hasten his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service 
did not cause the veteran's death and did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1310, 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 3.303, 307, 309, 
3.312 (1999). 

2.  The veteran's death is not service-connected and the 
appellant is not entitled to benefits under 38 U.S.C.A. 
Chapter 35.  38 U.S.C.A. § 3501(a)(1)(A) (West 1991 and Supp. 
2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1999).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(1999).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(1999).

VA regulations provide that a "service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) (1999).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3) (1999).  

"Generally, minor service-connected disabilities, 
particularly those of a static nature, or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability."  
38 C.F.R. § 3.312(c)(2) (1999).  

"Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death."  38 C.F.R. § 3.312(c)(3) 
(1999).  

"There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature."  38 C.F.R. § 3.312(c)(4) (1999).

In this case, the original death certificate shows that the 
veteran died in July 1997, at age 72.  No autopsy was 
conducted.  The immediate cause of death was listed as 
"aspiration due to gastro-bleeder."  The only other 
significant condition listed as contributing to death was 
"acute emphysema."  

In March 1998 the coroner filed an amended death certificate.  
The immediate cause of death listed was the same, 
"aspiration due to gastro-bleeder."  However, this amended 
death certificate stated that "chronic treatment of UTI with 
chronic steroid" was another significant condition listed as 
contributing to death but not resulting in the underlying 
cause of death.  Along with the amended death certificate, 
the coroner submitted a narrative which stated:

When I received all the medical records, I found 
where [the veteran] was on steroid on a chronic 
basis due to chronic UTI [urinary tract 
infection] caused from wounds to the bladder 
while in service.  The chronic steroid treatment 
may and could cause ulcer which could have been 
the cause of the gastro-bleeder.

A statement to amend cause of death has been sent 
to the state public health statistics, a copy is 
enclosed in this letter.  Also a statement will 
be filed in the state MEI reports stating the 
above.  This information was not given to me at 
the time of his death, this help [sic] me to 
understand the cause of the bleeder.

The veteran was wounded in combat during World War II.  He 
suffered a gunshot wound to the abdominal area.  Service 
connection was granted for residuals of this gunshot wound 
effective March 1945, the date of the veteran's separation 
from service.  Effective from May 1946 the residuals of the 
gunshot wound to the abdominal area were rated as follows:  
resection of the bowel, rated at 30 percent; injury to muscle 
group XVII, rated at 20 percent; and, injury to the urethra 
and bladder, rated at 20 percent.  The veteran's combined 
disability rating was 60 percent.  These disability ratings 
remained in effect from May 1946 until the veteran's death.  

The Board notes that, from 1945 until his death in 1997, the 
veteran's service-connected residuals of the gunshot wound to 
his abdomen remained essentially static.  There are no 
medical records revealing any treatment for any of these 
disabilities.  In February 1960 a VA examination of the 
veteran was conducted.  The examiner reported that "[s]ince 
discharge from service the veteran goes to a doctor about 
ever 12 to 18 months and has a sound test but there has been 
no suggestion of any [ureteral] stricture formation."

Review of the medical evidence of record reveal that the 
veteran began receiving treatment for urinary tract 
complaints a VA medical center (VAMC) in 1996.  Treatment 
records from May and June 1996 reveal that the veteran had 
swelling of the left testicle.  After ultrasound testing the 
diagnosis was "left epididymal orchitis."  Other June 1996 
treatment records note the presence of a urinary tract 
infection (UTI).  A June 1996 pathology report reveals that 
biopsy of the veteran's prostate gland was conducted.  The 
diagnosis was consistent with "chronic granulomatous 
prostatitis."  During the biopsy procedure a "false passage 
in the prostatic urethra with high bladder neck," was noted.  

May 1996 VA treatment records, CT reports, and pulmonary 
function test results also reveal that the veteran was 
diagnosed with chronic obstructive pulmonary disease (COPD).  
The veteran was hospitalized for inpatient treatment of his 
COPD at the VAMC in October 1996.  These records reveal that 
the veteran's respiratory symptoms were treated with 
inhalers, Albuterol and Atrovent, and with Prednisone.  This 
record also notes that the veteran's medical history included 
"tobacco one and a half to three packs per day times fifty 
years." 

In February 1997 a cystourethroscopy of the veteran was 
conducted.  The report specifically notes that the veteran 
was in "the hospital last week with an exacerbation of 
chronic obstructive pulmonary disease on Prednisone."  

A VA discharge summary dated April 1997 reveals that the 
veteran again required hospitalization for his COPD.  The 
veteran was treated medically with Atrovent, Ventolin, and 
Prednisone.  A July 1997 VA discharge summary reveals that 
the veteran required inpatient treatment for both urinary 
tract infection and COPD.  This record specifically indicates 
that the veteran was given "Bactrim for his UTI and Diflucan 
for his candida."  

In a November 1997 VA medical opinion a physician concluded 
that the diagnoses on the "Death certificate's and recent 
hospital admission diagnoses were not related to the 
veteran's service-connected disabilities."  In April 1998 
the VA physician provided an amplifying opinion which stated 
that "careful perusal of this file  . . .  shows that this 
veteran was given prednisone a steroid for his COPD.  COPD is 
not a service-connected condition for this veteran."  

Private hospital medical records dated in 1997 were also 
obtained.  These also show treatment for UTI and COPD.  

There is no competent medical evidence of record that in any 
way links the veteran's fatal aspiration from 
gastrointestinal bleeding to his service-connected residuals 
of a gunshot wound to the abdominal area.  While there was 
some bladder involvement from the inservice wound, it was 
apparently treated successfully.  The veteran went for a 
period of over one half century, from 1946 until 1996, 
without any documented urinary tract complaints.  The 1960 VA 
examination reveals regular ultrasound examination of the 
urethra without any noted stricture or abnormality.   The 
medical evidence of record does reveal that the veteran was 
being treated for urinary tract infection from 1996 up until 
he expired in 1997.  However, there is no medical evidence 
which relates this UTI to the veteran's service connected 
disabilities.  

The only evidence which supports the appellant claim is the 
amended death certificate and statement from the coroner.  
Again, we note that the coroner stated that when "I received 
all the medical records, I found where [the veteran] was on 
steroid on a chronic basis due to chronic UTI [urinary tract 
infection] caused from wounds to the bladder while in 
service.  The chronic steroid treatment may and could cause 
ulcer which could have been the cause of the gastro-
bleeder."  

The Board finds this statement unpersuasive at best.  The 
coroner states that the veteran's recent UTI was a result of 
his service-connected wounds.  However, he does not account 
for the lack of any symptoms for over half a century.  The VA 
physician specifically indicated that the UTI was not related 
to the veteran's service-connected wounds.  There is a 
pathology report of record which diagnoses the veteran with 
prostatitis, which is not shown to be related to the 
veteran's service-connected disabilities.  Even if the 
veteran's recent UTI was caused by, or related to, his 
service-connected disabilities, the assertion that he was 
treated with steroids for the infection, which ultimately 
caused the fatal gastrointestinal bleeding, is also 
unpersuasive.  The VA physician reviewed the records and 
noted that the veteran's was treated with "prednisone a 
steroid for his COPD."  Review of the medical evidence of 
record confirms this.  The medical evidence of record reveals 
that the steroid treatment with prednisone and inhalers was 
for the veteran's COPD, not his UTI.  

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disabilities that caused the veteran's death, that 
contributed to the veteran's death, namely, COPD and 
emphysema, may be service-connected.  Generally, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§  3.303, 3.304, 3.305 (1999).  Service 
connection may be granted for disability or death resulting 
from tobacco use if the claim was filed on or before June 9, 
1998.  38 U.S.C.A. § 1103, 1110 (West and Supp. 2000); 
VAOPGCPREC 2-93; VAOPGCPREC 19-97.

In the present case the veteran's service medical records are 
of record.  The service medical records appear to be 
complete.  While there is a notation in the service medical 
records that the veteran smoked, there is no indication in 
any of the service medical records that the veteran was 
diagnosed with COPD or emphysema.  

The appellant has submitted numerous lay statements which 
state that the veteran began smoking during service.  These 
statements are generally in the form of a statement from a 
sibling to the effect that the veteran did not smoke prior to 
service, but that he was a smoker when he returned from 
service.  Many of these statements refer to the veteran's 
"smoking addiction."  However, the Board notes that 
nicotine dependence, as it is properly termed, is a disease 
and a specifically recognized psychiatric disability.  The 
lay statements provided are not competent to make such a 
diagnosis.  For some factual issues, such as the occurrence 
of an injury, lay evidence may be sufficient.  However, where 
the claim involves issues of medical fact, such as medical 
causation or medical diagnoses of, competent medical evidence 
is required.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In the present case, lay evidence is acceptable to 
show that the veteran was a smoker, but it is not competent 
to provide a diagnosis of nicotine dependence.  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issues presented by this claim because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

The Board accepts that the veteran began smoking during 
service.  However, there is no competent medical evidence of 
record which relates the veteran's COPD and emphysema to his 
smoking during service.  The medical evidence of record 
relates the COPD to a 50 year history of smoking.  There is 
also no evidence showing a diagnosis of nicotine dependence 
or showing that such dependence was incurred during service.  
As such, the preponderance of the evidence is against service 
connection for COPD and emphysema as a result of the veteran 
use of tobacco.  

In the present case the preponderance of the evidence is 
against the appellant's claim.  There is no medical evidence 
which relates the veteran's death to his service or to any 
service-connected disability.  While the coroner attempts to 
assert such a causal relationship, the Board finds this 
assertion to be wholly unsupported by the evidence of record.  
The veteran died at 72 years old as a result of aspiration 
from gastrointestinal bleeding.  The evidence of record 
supports that this bleeding may have been exacerbated in some 
manner by the veteran's treatment with steroids.  However, 
the evidence of record reveals that such treatment was for 
the veteran's nonservice connected COPD.  The UTI that the 
veteran suffered near the end of his life is also not show to 
be related to his service-connected disabilities nor is it 
shown to have caused his death.  Contrary to the coroner's 
assertion, the UTI was not treated with steroids.  The Board 
is sorry for the appellant's loss; however, the preponderance 
of the evidence is against the claim.  

The Board previously remanded this case to the RO for 
retrieval of medical records.  Inquiry to the VAMC in 
question reveal that no treatment records exist prior to 
1996.  The appellant also indicates in statements that the 
veteran was only being treated for approximately 2 years 
prior to his death.  This is consistent with the records 
already obtained.  The appellant's representative requests 
that the case be remanded for another attempt to obtain 
medical records.  Specifically, for private medial records 
which may have been under a fee basis for VA.  Review of the 
evidence of record does not reveal any large gaps in the 
records.  VA and private medical records were obtained dating 
from early 1996 until the veteran's death in 1997.  By the 
appellant's own admission records of treatment do not exist 
prior to this period of time.  As such, the Board believes 
that remand is not warranted.  

II.  38 U.S.C.A. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35 (see § 21.3020), the child, spouse or 
surviving spouse of a veteran or service-person will have 
basic eligibility if (a) ...(3). a permanent total service-
connected disability was in existence at the date of the 
veteran's death; or (4). [the veteran] died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501 (West 
1991); 38 C.F.R. § 3.807 (1999)

The evidence of record reveals that at the time of the 
veteran's death he had a combined service-connected 
disability rating of 60 percent.  The Board has held in 
section I above, that the veteran did not die as a result of 
any service-connected disability.  The United States Court of 
Veterans Appeals (Court) has held that in a case where the 
law is dispositive of the claim, the claim should be denied 
because of lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (in which the Court upheld 
the Board's denial of benefits to the veteran because there 
was simply no authority in law which would permit the VA to 
grant appellant's requests).  Therefore, the claim for 
Chapter 35 Educational Benefits must be denied because it is 
by law not one which cannot be granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to benefits under 38 U.S.C.A. Chapter 35 is 
denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals
